Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This is the initial office action has been issued in response to patent application, 17/239849, filed on 26 April 2021 with a continuation date of 02 January 2019.  Claims 1-20, as originally filed, are currently pending and have been considered below.  

Information Disclosure Statement
The information disclosure statement filed 04/26/2021 and 05/05/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and the information referred to therein has been considered as to the merits.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7, 9-15, 18-22, of Patent 11018848 (application 16/237930).  

Claims 1-20:
Claims 1-20 have similar limitations as in claims 1-7, 9-15, 18-22, of Patent 11018848 (application 16/237930).  Although the conflicting claims are not identical; they are not patentably distinct from each other because both applications claim A blockchain management computing platform.  Claims 1-20 are rejected under the reasons as set forth above.  


This is an obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lam (US2020/0250751 A1, file date 10/09/2018) in view of Bui et al. (US 2018/0239959 A1, file date 02/23/2018).

Claim 1, 10, 19:
With respect to claims 1, 10, 19, Lam discloses A blockchain management computing platform/A method/One or more non-transitory computer-readable media storing instructions that when executed by a blockchain management computing platform (valuing and exchanging flatted shares of a private company 65 using a computer trading platform 15, 0032, Figure 1) (a blockchain system 400 for valuing and exchanging flatted shares of private company 65, 0103, Figure 8) comprising: 
at least one processor (processor 425, Figure 8);
a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions (Each computer 420 may include a processor 425, a memory 430, a communication module 435, an input device 440, and an output device 445, 0103) that, when executed by the processor, cause the blockchain management computing platform to: 
determine a change in a variable parameter of a sub-element of a stored element chain
(trading platform the intent to issue flatted shares in a special purpose vehicle (SPV) float along with the equity value of the securities that the selling shareholders wish to sell, potential investors who may wish to purchase the flatted shares in the SPV, may place orders to buy the flatted shares, each order with a bidding price and the number of flatted SPV shares to purchase via 
the trading platform, 0027) (The SPV flatted shares, also known herein as vanilla shares, once issued may then be traded on a private exchange, 0031), resulting in a modified variable parameter and a difference value (a price per security for each of the one or more investment classes, determining 315 a reserve price per security in the one or more investment classes based on the price per security in the one or more investment classes in the valuation data, 0083-0084) (receiving 335 buy orders from a plurality of investors to buy flatted SPV shares in the SPV to be formed, where each buy order from the plurality of investors includes a bidding price and a number of flatted SPV shares to be purchased, computing transaction price, 0088-0089), wherein the difference value indicates a difference between the modified variable parameter and the variable parameter (a graph 100 of the total number of bids versus the bidding price per share used for determining a transaction price 120 using a Dutch auction, 0067, Figure 2) (a bidding price, a transaction price using an auction algorithm based on bidding price, 0088-0089).

Lam does not disclose compare the difference value to a plurality of predetermined discrepancy thresholds; based on the comparison of the difference value to the plurality of predetermined discrepancy thresholds, determine a number of quorum approvers for approval of the change to the variable parameter, wherein determining the number of quorum approvers for approval of the change to the variable parameter comprises: 
in response to determining that the difference value does not exceed a first threshold of the plurality of predetermined discrepancy thresholds, determining a first number of quorum approvers; in response to determining that the difference value exceeds the first threshold of the plurality of predetermined discrepancy thresholds but does not exceed a second threshold of the plurality of predetermined discrepancy thresholds, determining a second number of quorum approvers; and in response to determining that the difference value exceeds the second threshold of the plurality of predetermined discrepancy thresholds, determining a third number of quorum approvers; receive a plurality of quorum approval inputs corresponding to the number of quorum approvers for the approval of the change to the variable parameter; 
determine, based on the plurality of quorum approval inputs received, that a quorum approval threshold is satisfied; and in response to determining that the quorum approval threshold is satisfied, send one or more commands directing an external event processor to process an event corresponding to the change in the variable parameter as claimed.

However, Bui et al. teaches a complex electronic transaction, with the electronic transaction separated into steps (e.g., a first step may indicate obtaining a transaction record, such as a blockchain based electronic ledger including a series of records connected via electronic hashes, a second step may indicate processing of the transaction record to extract particular information, a third step may indicate providing extracted information for review and approval, and so on) (0007), stock transfer (0124), Stock Purchase Agreement document (0347), compare the difference value to a plurality of predetermined discrepancy thresholds (The weight or approval rating may be compared with a threshold weight or threshold approval rating associated with the given document, example a threshold approval rating of 60%; 0301); based on the comparison of the difference value to the plurality of predetermined discrepancy thresholds, determine a number of quorum approvers for approval of the change to the variable parameter (To specify one or more completion criteria determining when a document has been signed by a sufficient quorum or quota of people to be considered approved, a column 2112 may associate a weight or influence with each signatory in weight column 2108.  For example, the weight of a given signatory may be determined based on the signatories' equity share, voting rights, or other completion criteria associated with the specific document, 0299, Figure 21), wherein determining the number of quorum approvers for approval of the change to the variable parameter (To specify one or more completion criteria determining when a document has been signed by a sufficient quorum or quota of people to be considered approved, a column 2112 may associate a weight or influence with each signatory in weight column 2108.  For example, the weight of a given signatory may be determined based on the signatories' equity share, voting rights, or other completion criteria associated with the specific document, 0299, Figure 21) comprises:
in response to determining that the difference value does not exceed a first threshold of the plurality of predetermined discrepancy thresholds, determining a first number of quorum approvers (threshold to a "60% approval quorum", 0284); 
in response to determining that the difference value exceeds the first threshold of the plurality of predetermined discrepancy thresholds but does not exceed a second threshold of the plurality of predetermined discrepancy thresholds, determining a second number of quorum approvers (threshold approval rating 65%, 0301); and 
in response to determining that the difference value exceeds the second threshold of the plurality of predetermined discrepancy thresholds, determining a third number of quorum approvers (threshold approval rating of 70%, 0301);
receive a plurality of quorum approval inputs corresponding to the number of quorum approvers for the approval of the change to the variable parameter; determine, based on the plurality of quorum approval inputs received, that a quorum approval threshold is satisfied (document completion criteria may be determined by parsing terms related to an approval quota; for example, if the document contains references to a "60% approval quorum", the system may extract this reference (e.g., through regular expression matching and/or other parsing techniques as disclosed herein) and determine associated document completion criteria.  The completion criteria may then be used for calculating whether the document has been approved, e.g., by associating the data in table 2104 (of FIG. 21, further described below) with the completion criteria, completion criteria may be determined including whether a weighted quorum (e.g., an aggregate ownership percentage of signer) has signed, 0284) (the system may automatically notify signers of their associated reviewers' approval of the documents of the signature package, 0293)(in this case, the system may determine that the threshold approval rating of 60% is met by the total approval rating of 65% and thus consider the document approved and proceed with the signature flow process, If, conversely, the document is associated with a threshold approval rating of 70%, the system may determine that the document has not been approved by the required number of signers, and thus wait for additional signatures to be received before proceeding with the signature flow process, 0301); and 
in response to determining that the quorum approval threshold is satisfied, send one or more commands directing an external event processor to process an event corresponding to the change in the variable parameter (document completion criteria may be determined by parsing terms related to an approval quota; for example, if the document contains references to a "60% approval quorum", the system may extract this reference (e.g., through regular expression matching and/or other parsing techniques as disclosed herein) and determine associated document completion criteria.  The completion criteria may then be used for calculating whether the document has been approved, e.g., by associating the data in table 2104 (of FIG. 21, further described below) with the completion criteria, completion criteria may be determined including whether a weighted quorum (e.g., an aggregate ownership percentage of signer) has signed, 0284) (the system may automatically notify signers of their associated reviewers' approval of the documents of the signature package, 0293)(in this case, the system may determine that the threshold approval rating of 60% is met by the total approval rating of 65% and thus consider the document approved and proceed with the signature flow process, 0301).



Lam and Bui et al. are analogous art because they are from the same field of endeavor of blockchains.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Bui et al. in Lam for compare the difference value to a plurality of predetermined discrepancy thresholds; based on the comparison of the difference value to the plurality of predetermined discrepancy thresholds, determine a number of quorum approvers for approval of the change to the variable parameter, wherein determining the number of quorum approvers for approval of the change to the variable parameter comprises: in response to determining that the difference value does not exceed a first threshold of the plurality of predetermined discrepancy thresholds, determining a first number of quorum approvers; in response to determining that the difference value exceeds the first threshold of the plurality of predetermined discrepancy thresholds but does not exceed a second threshold of the plurality of predetermined discrepancy thresholds, determining a second number of quorum approvers; and in response to determining that the difference value exceeds the second threshold of the plurality of predetermined discrepancy thresholds, determining a third number of quorum approvers; receive a plurality of quorum approval inputs corresponding to the number of quorum approvers for the approval of the change to the variable parameter; 
determine, based on the plurality of quorum approval inputs received, that a quorum approval threshold is satisfied; and  in response to determining that the quorum approval threshold is satisfied, send one or more commands directing an external event processor to process an event corresponding to the change in the variable parameter as claimed for purposes of enhancing the trading platform system of Lam by providing extracted information for review and approval and therefore maximizing the protection of blockchain transactions. (see Bui et al. 0007)

Claims 2, 11, 20:
With respect to claims 2, 11, 20, the combination of Lam and Bui et al. discloses the limitations of claims 1, 10, 19, as addressed.

Bui et al. teaches wherein sending the one or more commands directing the external event processor to process the event corresponding to the change in the variable parameter causes the external event processor to process the event corresponding to the change in the variable parameter (document completion criteria may be determined by parsing terms related to an approval quota; for example, if the document contains references to a "60% approval quorum", the system may extract this reference (e.g., through regular expression matching and/or other parsing techniques as disclosed herein) and determine associated document completion criteria.  The completion criteria may then be used for calculating whether the document has been approved, e.g., by associating the data in table 2104 (of FIG. 21, further described below) with the completion criteria, completion criteria may be determined including whether a weighted quorum (e.g., an aggregate ownership percentage of signer) has signed, 0284) (the system may automatically notify signers of their associated reviewers' approval of the documents of the signature package, 0293)(in this case, the system may determine that the threshold approval rating of 60% is met by the total approval rating of 65% and thus consider the document approved and proceed with the signature flow process, 0301).

Lam and Bui et al. are analogous art because they are from the same field of endeavor of blockchains.

The motivation for combining Lam and Bui et al. is recited in claims 1, 10, 19. 

Claims 3, 12:
With respect to claims 3, 12, the combination of Lam and Bui et al. discloses the limitations of claims 1, 10, as addressed.

Lam discloses wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the blockchain management computing platform to:
receive an element generation input; and in response to receiving the element generation input, generate the stored element chain including a parent element (trading platform the intent to issue flatted shares in a special purpose vehicle (SPV) float along with the equity value of the securities that the selling shareholders wish to sell, potential investors who may wish to purchase the flatted shares in the SPV, may place orders to buy the flatted shares, each 
order with a bidding price and the number of flatted SPV shares to purchase via 
the trading platform, 0027) (The SPV flatted shares, also known herein as vanilla shares, once issued may then be traded on a private exchange, 0031) (a number of securities in one or more investment classes held by a plurality of shareholders in the private company, 0082) (blockchain system 400, data is shared with all participants (e.g., users 475), and their capability to read, or write data unto the blockchain is determined by "smart contracts", 0105).

Claims 4, 13:
With respect to claims 4, 13, the combination of Lam and Bui et al. discloses the limitations of claims 1, 10, as addressed.

Lam discloses determine to split a parent element of a stored element chain into one or more sub-elements (trading platform the intent to issue flatted shares in a special purpose vehicle (SPV) float along with the equity value of the securities that the selling shareholders wish to sell, potential investors who may wish to purchase the flatted shares in the SPV, may place orders to buy the flatted shares, each order with a bidding price and the number of flatted SPV shares to purchase via 
the trading platform, 0027) (The SPV flatted shares, also known herein as vanilla shares, once issued may then be traded on a private exchange, 0031); and 
generate an indication of the generation of the one or more sub-elements; and
send, to a client device, the indication of the generation of the one or more sub-elements, wherein sending the indication of the generation of the one or more sub-elements causes the client device (receiving 325 sell orders to sell a portion of the number of securities held in the one or more investment classes from at least one selling shareholder from the plurality of shareholders in the private company, where the sell orders are based on the reserve price per company share in the one or more investment classes, 0086) (receiving buy orders, 0088-0089) to display an element split interface indicating the generation of the one or more sub-elements (a shareholder 70 may observe information about private company 65 sent from trading platform 15 displayed on a terminal 72, customized application or a web browser operating on terminal 72 may be used to display information from trading platform 15, 0034).
generate the one or more sub-elements (receiving 325 sell orders to sell a portion of the number of securities held in the one or more investment classes from at least one selling shareholder from the plurality of shareholders in the private company, where the sell orders are based on the reserve price per company share in the one or more investment classes, 0086) (receiving buy orders, 0088-0089), wherein:
each sub-element contains a fixed parameter and a variable parameter (a price per security for each of the one or more investment classes, determining 315 a reserve price per security in the one or more investment classes based on the price per security in the one or more investment classes in the valuation data, 0083-0084) (receiving 335 buy orders from a plurality of investors to buy flatted SPV shares in the SPV to be formed, where each buy order from the plurality of investors includes a bidding price and a number of flatted SPV shares to be purchased, computing transaction price, 0088-0089), and each sub-element is linked to the parent element through the stored element chain (a number of securities in one or more investment classes held by a plurality of shareholders in the private company, 0082) (blockchain system 400, data is shared with all participants (e.g., users 475), and their capability to read, or write data unto the blockchain is determined by "smart contracts", 0105).

Claims 5, 14:
With respect to claims 5, 14, the combination of Lam and Bui et al. discloses the limitations of claims 1, 10, as addressed.

Bui et al. teaches a complex electronic transaction, with the electronic transaction separated into steps (e.g., a first step may indicate obtaining a transaction record, such as a blockchain based electronic ledger including a series of records connected via electronic hashes, a second step may indicate processing of the transaction record to extract particular information, a third step may indicate providing extracted information for review and approval, and so on) (0007), stock transfer (0124), Stock Purchase Agreement document (0347), wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:
generate one or more commands directing a quorum approver database (approval quota, quorum, database such as an ontology, may be updated with the information extracted from the document, 0284) (table 2104 to specify one or more completion criteria determining when a document has been signed by a sufficient quorum or quota of people to be considered approved, 02999, Figure 21) to provide quorum approver identity information corresponding to each of the one or more sub-elements (To specify one or more completion criteria determining when a document has been signed by a sufficient quorum or quota of people to be considered approved, a column 2112 may associate a weight or influence with each signatory in weight column 2108.  For example, the weight of a given signatory may be determined based on the signatories' equity share, voting rights, or other completion criteria associated with the specific document, 0299, Figure 21);
send, to the quorum approver database, the one or more commands directing the quorum approver database to provide the quorum approver identity information corresponding to each of the one or more sub-elements; and receive, from the quorum approver database, the quorum approver identity information corresponding to each of the one or more sub-elements, wherein the quorum approver identity information indicates quorum approvers configured to provide approval of the change to the variable parameter (document completion criteria may be determined by parsing terms related to an approval quota; for example, if the document contains references to a "60% approval quorum", the system may extract this reference (e.g., through regular expression matching and/or other parsing techniques as disclosed herein) and determine associated document completion criteria.  The completion criteria may then be used for calculating whether the document has been approved, e.g., by associating the data in table 2104 (of FIG. 21, further described below) with the completion criteria, completion criteria may be determined including whether a weighted quorum (e.g., an aggregate ownership percentage of signer) has signed, 0284) (the system may automatically notify signers of their associated reviewers' approval of the documents of the signature package, 0293)(in this case, the system may determine that the threshold approval rating of 60% is met by the total approval rating of 65% and thus consider the document approved and proceed with the signature flow process, If, conversely, the document is associated with a threshold approval rating of 70%, the system may determine that the document has not been approved by the required number of signers, and thus wait for additional signatures to be received before proceeding with the signature flow process, 0301).

Lam and Bui et al. are analogous art because they are from the same field of endeavor of blockchains.

The motivation for combining Lam and Bui et al. is recited in claims 1, 10. 

Claims 6, 15:
With respect to claims 6, 15, the combination of Lam and Bui et al. discloses the limitations of claims 1, 10, as addressed.

Bui et al. teaches wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to:
generate quorum interface information and one or more commands directing a quorum approver device to generate a quorum approval interface using the quorum interface information; and send, to the quorum approver device, the quorum interface information and the one or more commands directing the quorum approver device to generate the quorum approval interface using the quorum interface information (a signature package may be generated for the user, a signature block for the signer.  For example, the set of documents may include a first document "Doc X" to be signed by "User A", "User B", and "User C", and a second document "Doc Y" to be signed by "User A", and "User B", but not "User C", 0289) (Figures 22A-22D).

Lam and Bui et al. are analogous art because they are from the same field of endeavor of blockchains.

The motivation for combining Lam and Bui et al. is recited in claims 1, 10. 

Claims 7, 16:
With respect to claims 7, 16, the combination of Lam and Bui et al. discloses the limitations of claims 1, 10, as addressed.

Bui et al. teaches wherein: the second threshold of the plurality of predetermined discrepancy thresholds is higher (threshold approval rating 65%, 0301) than the first threshold of the plurality of predetermined discrepancy thresholds (threshold to a "60% approval quorum", 0284);
the second number of quorum approvers is larger than the first number of quorum approvers (whether a certain percentage or total number of signers has signed, whether a certain quantity of signers has signed, or whether a weighted quorum (e.g., an aggregate ownership percentage of signer) has signed, 0284); and
wherein the third number of quorum approvers is larger than the second number of quorum approvers (threshold approval rating of 70%, 0301).

Claims 8, 17:
With respect to claims 8, 17, the combination of Lam and Bui et al. discloses the limitations of claims 1, 10, as addressed.

Bui et al. teaches a complex electronic transaction, with the electronic transaction separated into steps (e.g., a first step may indicate obtaining a transaction record, such as a blockchain based electronic ledger including a series of records connected via electronic hashes, a second step may indicate processing of the transaction record to extract particular information, a third step may indicate providing extracted information for review and approval, and so on) (0007), stock transfer (0124), Stock Purchase Agreement document (0347), wherein determining that the quorum approval threshold is satisfied comprises: receiving, for each of the plurality of quorum approval inputs, approver information indicating whether or not a corresponding quorum approver has responded to a quorum request within a predetermined time period; and in response to determining that one or more quorum approvers have not responded to a quorum request within the predetermined time period, flagging the corresponding quorum approval inputs for further review, wherein determining that the quorum approval threshold is satisfied comprises determining that the quorum approval threshold is satisfied based on determining that the one or more quorum approvers have responded to a quorum request within the predetermined time period (generate notifications 102 to be provided to users of the system 100, for example notifications can be automatically generated by the system 100 periodically (e.g., after a threshold amount of time), in response to completion of tasks or particular actions that were performed, notifications can provide summary information describing progression of the selected goal, and can include particular tasks that have been completed (e.g., within a threshold period of time), 0151)

Lam and Bui et al. are analogous art because they are from the same field of endeavor of blockchains.

The motivation for combining Lam and Bui et al. is recited in claims 1, 10. 

Claims 9, 18:
With respect to claims 9, 18, the combination of Lam and Bui et al. discloses the limitations of claims 1, 10, as addressed.

Bui et al. teaches a complex electronic transaction, with the electronic transaction separated into steps (e.g., a first step may indicate obtaining a transaction record, such as a blockchain based electronic ledger including a series of records connected via electronic hashes, a second step may indicate processing of the transaction record to extract particular information, a third step may indicate providing extracted information for review and approval, and so on) (0007), stock transfer (0124), Stock Purchase Agreement document (0347), wherein determining that the quorum approval threshold is satisfied comprises: receiving, for each of the plurality of quorum approval inputs, approver information indicating job roles of corresponding quorum approvers; and weighting, based on the job roles, each of the plurality of quorum approval inputs (example table 2104 may comprise a column 2108, containing the names and/or roles of possible signers. 0299, Figure 21).

Lam and Bui et al. are analogous art because they are from the same field of endeavor of blockchains.

The motivation for combining Lam and Bui et al. is recited in claims 1, 10. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO Form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433